1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     DAVID KEITH SCHULT,                               Case No. 3:20-cv-00647-MMD-CLB
7                                    Plaintiff,                        ORDER
             v.
8
      BOY SCOUTS OF AMERICA,
9
                                  Defendant.
10

11          Pro se Plaintiff David Schult submitted a civil rights complaint under 42 U.S.C. §

12   1983. (ECF No. 5 at 33-38.) Before the Court is the Report and Recommendation (“R&R”

13   or “Recommendation”) of United States Magistrate Judge Carla L. Baldwin (ECF No. 6),

14   recommending that Schult’s application to proceed in forma pauperis (ECF No. 5 at 3-4,

15   9, 11, 13, 15, 17, 19, 21, 27) be granted, complaint (ECF No. 5 at 33-38) be dismissed

16   with prejudice, and motions for appointment of counsel (ECF Nos. 1-1, 5 at 23-26) be

17   denied as moot. Schult had until July 5, 2021, to file an objection. To date, no objection

18   to the R&R has been filed. For this reason, and as explained below, the Court adopts the

19   R&R and will close this case.

20          The Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object to a magistrate judge’s recommendation, the Court is not required to

23   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

24   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

25   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

26   recommendations is required if, but only if, one or both parties file objections to the

27   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

28   ///
1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting

5    Schult’s in forma pauperis application as Schult is unable to pay the filling fee. (ECF No.

6    6 at 1-3.) Judge Baldwin further recommends Schult’s complaint be dismissed with

7    prejudice as Schult has failed to state a claim upon which relief may be granted. (Id. at 3-

8    5.) Accordingly, Schult’s motions for appointment of counsel should be denied as moot.

9    (Id. at 5.) The Court agrees with Judge Baldwin. Having reviewed the R&R and the record

10   in this case, the Court will adopt the R&R in full.

11          It is therefore ordered that Judge Carla L. Baldwin’s Report and Recommendation

12   (ECF No. 6) is accepted and adopted in full.

13          It is further ordered that Plaintiff David Schult’s application to proceed in former

14   pauperis (ECF No. 5 at 3-4, 9, 11, 13, 15, 17, 19, 21, 27) is granted.

15          It is further ordered that Schult’s complaint (ECF No. 5 at 33-38) is dismissed with

16   prejudice.

17          It is further ordered that Schult’s motions for appointment of counsel (ECF Nos. 1-

18   1, 5 at 23-26) is denied as moot.

19          The Clerk of Court is directed to enter judgment accordingly and close this case.

20          DATED THIS 12th Day of July 2021.

21

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25
26

27

28
                                                   2
